Franklin App. No. 08AP-900, 2009-Ohio-2664. It is ordered, sua sponte, that this cause is no longer held for the decision in 2008-2502, State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753.
It is further ordered by the court that this cause is now held on Propositions of Law I and II for the decisions in 2008-1624, In re Smith, Allen App. No. 1-07-58, 2008-Ohio-3234, 2009-0088, State v. *1534Williams, Warren App. No. CA2008-02-029, 2008-Ohio-6195, and 2009-0189, In re Adrian R, Licking App. No. 08CA17, 2008-Ohio-6581, and the briefing schedule remains stayed.